Citation Nr: 0506897	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
cholecystotomy scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1998 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

Examination of the veteran's abdomen demonstrates two 1-cm. 
scars located at the right upper quadrant that are well 
healed, nonpainful, and with no keloid formation.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for cholecystotomy 
scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7318, 7804, 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior 
to August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the veteran was provided notice in a 
November 2002 letter of the evidence needed to substantiate 
his original service connection claim for cholecystotomy as 
well as notice of the assistance that would be provided by VA 
in substantiating his claim.  This letter was provided to the 
veteran prior to the March 2003 rating decision, which 
granted service connection for cholecystotomy scar.  In his 
notice of disagreement to the March 2003 rating decision, the 
veteran then raised the issue of entitlement to a higher 
initial evaluation.  Therefore, the issue is what are the 
notice requirements of VA pertaining to the veteran's higher 
initial evaluation claim. 

According to a general counsel opinion, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  Regardless, the Board finds that the RO, in the 
October 2003 statement of the case (SOC) advised the veteran 
of the responsibilities of the VA and the claimant are in 
developing the record.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from the veteran's private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Therefore, 
the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Evaluation

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

The veteran's service-connected scarring disorder is 
evaluated under Diagnostic Codes 7318 and 7805.  Diagnostic 
Code 7318 involves removal of the gall bladder.  In 
evaluating residuals of gallbladder removal, severe symptoms 
warrants a 30 percent rating.  With mild symptoms, a 10 
percent evaluation is to be assigned.  If the residuals are 
asymptomatic, a 0 percent rating is appropriate.  38 C.F.R. 
§ 4.114; Diagnostic Code 7318.

Diagnostic Code 7805 pertains to evaluations of the skin.  
During the pending appeal the regulations for evaluation of 
skin disabilities was amended effective August 30, 2002.  As 
noted above, the updated regulations were included in the 
October 2003 statement of the case and considered by the RO.  
In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
CAFC overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised skin-rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

Under both the prior and revised rating criteria, Diagnostic 
Code 7805 is rated based on the limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (August 30, 2002).  
Other scars may be evaluated on the basis of limitation of 
function of the part involved.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (prior to August 30, 2002).

As for other pertinent diagnostic codes for skin 
disabilities, under the old diagnostic criteria, a 10 percent 
rating may be assigned for scars which are superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (prior to August 20, 2002).  
Under the new diagnostic code, a 10 percent evaluation is 
warranted for scars which are superficial, painful on 
examination.  38 C.F.R. § 4.118; Diagnostic Code 7804 (2005).

Service medical records show that the veteran underwent a 
laporascopic cholecystectomy in November 2001.  VA 
examination report in November 2002 noted that since the 
surgery in November 2001 the veteran has had no abdominal 
complaints, no nausea, no vomiting, and no abdominal pain.  
He has two small scars where the laparoscope was inserted.  
The veteran indicated to the examiner that these scars did 
not bother him.  

Examination revealed two 1-cm. scars located at the right 
upper quadrant that are well healed, nonpainful, no keloid 
formation.  Bowel sounds were present and normal.  There was 
no organomegaly and no tenderness to palpation.  The 
diagnosis was status post cholecystotomy with no residual 
pain or disfiguring scars from the surgery.  

Upon review, the medical evidence demonstrates no basis for a 
compensable evaluation under Diagnostic Codes 7318, 7804, or 
7805.  VA examination in November 2002 shows that the veteran 
is not experiencing any residual symptoms to warrant a 
compensable evaluation under Diagnostic Code 7318, or any 
symptoms with his scarring to warrant a compensable 
evaluation under Diagnostic Codes 7804 or 7805.  There is no 
clinical evidence in the record to the contradict these 
findings.  

In his notice of disagreement received May 2003, the veteran 
essentially asserted that he believes his scarring should be 
at a higher initial evaluation due to the emotional distress 
from having the disfiguring scars.  However, the Board is 
restricted to apply the regulations as they were promulgated.  
The diagnostic criteria for scarring, or for removal of 
gallbladder, does not consider psychological or emotional 
trauma within the specific diagnostic codes.  Diagnostic 
Codes 7318, 7804, 7805.  

This does not mean that the veteran's possible psychological 
trauma is ignored or not a material issue.  Indeed, the 
veteran is entitled to assert or otherwise raise a claim that 
his service-connected scarring has caused psychological 
problems.  This would be a separate claim for secondary 
service connection under 38 C.F.R. § 3.310.  The Board cannot 
make a determination on this issue at this time as it is not 
on appeal.  

Finally, the veteran asserted in his substantive appeal that 
he believes that his service-connected scarring fall under 
the criteria that went into effect on August 30, 2002.  He 
stated that he was never informed that a new standard or 
criteria was in the making and therefore the VA physician did 
not inform him of what he was entitled to.  The Board 
observes that the RO advised the veteran of both the old and 
revised criteria applicable to scars in both the rating 
decision and the statement of the case.  The VA physician is 
not required to advise the veteran of the criteria.  Further, 
while it is correct that the diagnostic criteria for skin 
disabilities in general changed on August 30, 2002, 
Diagnostic Code 7805 did not change.  Diagnostic Code 7804 
did change, but the only change was removing the requirement 
of showing tenderness in order to warrant a 10 percent 
evaluation.  As noted above, there was no demonstration of 
pain or tenderness associated with the scarring.  

In sum, the veteran is not entitled to an initial compensable 
evaluation under Diagnostic Code 7318, or under the old or 
new criteria for Diagnostic Codes 7804 and 7805.  The Board 
acknowledges the veteran's assertions that he has experienced 
emotional trauma associated with the scarring.  He is 
entitled to submit an application for compensation for 
service connection for psychological or psychiatric disorder 
secondary to his service-connected scarring.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for cholecystotomy scar.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for cholecystotomy 
scar is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


